Citation Nr: 0637466	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-17 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess if 30 percent for 
acne with mild uticaria lesion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
service-connected skin disability has been manifested by 
disfiguring skin texture of the face and neck, covered 30 
percent of the exposed skin and 20 percent of his total body 
surface, and required the use of either corticosteroid or 
Retin-A creams when needed.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for acne with mild uticaria lesion are 
not met at any point during the pendency of this appeal. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.14, 
4.118, Diagnostic Codes 7800, 7806, 7825, 7828 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

Here the veteran is appealing the initial rating assignment 
as to his skin disability.  He filed his claim for service 
connection in September 2002 and prior to initial 
adjudication, a letter was issued in October 2002 by which he 
was informed of the evidence needed to establish service 
connection and of his and VA's respective duties for 
obtaining evidence.  As the March 2003 rating decision 
granted the veteran's claim of entitlement to service 
connection, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the March 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case and supplemental statements of the 
case set forth the relevant diagnostic codes for the 
veteran's skin disability.  The appellant was thus informed 
of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings 
above the percentage currently assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

The appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
the VA medical records, to include VA examination reports.  
Further, the claims file contains the veteran's statements in 
support of his appeal as well as a transcript of the hearing 
held at the RO in June 2004.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record for which 
he has not been afforded the opportunity to either submit or 
authorize VA to obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Increased Rating Claim

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.

Service connection was established for acne with mild 
uticaria lesion and evaluated as 30 percent disabling.  See 
March 2003 rating decision.  As a 30 percent disability 
rating is the maximum schedular evaluation for acne, the 
Board will consider whether a higher rating is available 
under alternative diagnostic criteria.  See 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7828 (2006).

A maximum 60 percent disability rating is warranted for 
uticaria manifested by recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immuno-suppressive therapy.  38 C.F.R. 
§ 4.118, Diagnostic Code 7825 (2006).  Here, the evidence 
shows the veteran's service-connected disability mainly 
evolves around acne and residuals scarring.  The veteran 
testified at the June 2004 and reported at the August 2004 
examination that he had one flare-up once a month that lasted 
about three days.  The January 2003 VA examination report 
showed one uticaria-like lesion that was a hive on the 
veteran's upper back while no uticaria lesions were noted at 
the August 2004 VA examination.  Additionally, the VA medical 
records fail to show the veteran's service-connected 
disability requires continuous treatment with immuno-
suppressive therapy.  Instead, while his VA treatment records 
refer to treatment with a topical corticosteroid cream which 
was then switched to a Retin-A cream with better results.  
His skin disability has also required the use of antibiotics.  
However, as there is no indication of continuous immuno-
suppressive therapy or episodes that approximates 
debilitating episodes of uticaria at any point during the 
pendency of this appeal, a higher rating is not warranted 
under the schedular criteria used to evaluated uticaria.

Nor is a higher rating warranted based on the schedular 
criteria used to evaluate dermatitis and eczema.  A higher 60 
percent rating is warranted for dermatitis or eczema over 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (2006).  As indicated, 
the VA treatment records show the veteran is prescribed 
corticosteroid and acidic creams to use when needed.  
However, the medical evidence is not indicative of constant 
or near-constant systemic therapy such that a higher rating 
is warranted.  Nor does the evidence show that more than 40 
percent of the veteran's entire body or of the exposed areas 
are affected.  See August 2004 VA examination report (30 
percent of exposed skin affected while 20 percent of entire 
body surface involved).  As such, the veteran's service-
connected skin disability picture does not approximate the 
criteria for a higher disability rating under these schedular 
criteria at any point during the pendency of this appeal.

The January 2003 VA examination report indicates the veteran 
had disfiguring scaring and cysts that involved his face and 
neck.  See also June 2004 hearing transcript.  For the next 
higher 50 percent disability rating based on disfigurement of 
the head, face or neck, manifestation of visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with two or three characteristics of disfigurement is 
required.  38 C.F.R. § 4.118, Code 7800 (2006).  The eight 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: 1) scar 5 or more inches (13 or more cm.) 
in length; 2) scar at least one-quarter inch (0.6 cm.) wide 
at widest part; 3) surface contour of scar elevated or 
depressed on palpation; 3) scar adherent to underlying 
tissue; 5) skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); 6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 7) underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); 8) skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  Id. at Note 1 (2006).  

Here, while a June 2002 VA treatment record reveals the 
veteran had a depressed scar on the nose, the evidence fails 
to reveal a disability manifested by either gross distortion 
or asymmetry of two features or paired sets of features.  The 
VA examinations, with attached photos, show the veteran's 
service-connected disability manifested by abnormal skin 
texture as the result of hundreds of ice-pick scars.  
However, no additional characteristics of disfigurement are 
shown; the manifestations used to approximate abnormal skin 
texture cannot also be used to show the manifestation of a 
different characteristic of disfigurement.  See 38 C.F.R. 
§ 4.14 (2006).  As the veteran's disability also does not 
approximate two to three characteristics of disfigurement at 
any point during the pendency of this appeal, a higher rating 
is not warranted. 

In short, the weight of the evidence is against a disability 
rating in excess of 30 percent at any point during the 
pendency of this appeal.  As such, "staged ratings" are not 
for application.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).   The Board notes that when the preponderance of 
the evidence is against a claim, the doctrine of reasonable 
doubt is not for application.  See Ortiz v. Principi, 274 F. 
3d 1361, 1365 (Fed. Cir. 2001).  Additionally, the assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
is not warranted.  While the veteran asserts that his 
disability impedes his employment options, the evidence of 
record does not reveal an unusual or exceptional disability 
picture that renders impracticable the rating schedule.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  


ORDER

An initial rating in excess if 30 percent for acne with mild 
uticaria lesion is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


